ORDER

PER CURIAM
Jeffrey Smith appeals the trial court’s judgment after a jury convicted him' of first-degree robbery, armed criminal action, and felonious restraint.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served, by a written opinion. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for, this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).